
	
		I
		112th CONGRESS
		1st Session
		H. R. 286
		IN THE HOUSE OF REPRESENTATIVES
		
			January 12, 2011
			Mr. Al Green of Texas
			 (for himself and Mr. Olson) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Financial Services, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To direct the Secretary of Labor and the Secretary of
		  Commerce to create a job training program and an economic stability program to
		  stabilize the workforce and promote economic growth in the Johnson Space Center
		  region.
	
	
		1.Short titleThis Act may be cited as the
			 Johnson Space Center Workforce
			 Stability Act of 2011.
		2.Job
			 training
			(a)Program
			 authorizedNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Labor shall
			 create a job training program to assist any affected worker in the Johnson
			 Space Center region to transition to a new job. Such program may include a
			 one-stop career center tailored to the needs of affected workers in the Johnson
			 Space Center region.
			(b)DurationThe
			 job training program created under this section shall terminate 2 years after
			 its creation.
			3.Economic
			 stability
			(a)Cooperative
			 agreements authorizedNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Commerce, acting through the Economic Development Administration of the
			 Department of Commerce (referred to in this section as the EDA),
			 shall enter into cooperative agreements with eligible recipients in the Johnson
			 Space Center region to help stabilize the workforce in such region and to
			 promote economic growth.
			(b)ApplicationAn
			 eligible recipient that desires to receive funds under this section shall
			 submit an application that contains a comprehensive economic adjustment
			 strategy to the Secretary, at such time, in such manner, and accompanied by
			 such additional information as the Secretary may reasonably require.
			(c)Uses of
			 fundsThe EDA, acting through
			 a cooperative agreement with an eligible recipient, shall use funds authorized
			 to carry out this section for activities to help stabilize the workforce and
			 promote economic growth in the Johnson Space Center region, which may
			 include—
				(1)providing financial and technical
			 assistance to eligible recipients to help implement the comprehensive economic
			 adjustment strategy, which may include efforts such as infrastructure upgrades,
			 establishing entrepreneurial networks, and establishing skill training
			 facilities; and
				(2)analyzing whether other methods for
			 economic adjustment that have been successful in similar situations may be
			 effective in the Johnson Space Center region, and if so, implementing such
			 methods, which may include—
					(A)supporting efforts to start new technology
			 ventures based on the specific skills of dislocated engineers;
					(B)providing
			 technical assistance to guide public officials, management, and affected
			 workers; and
					(C)providing additional oversight through
			 visits to the Johnson Space Center region.
					(d)DurationThe
			 cooperative agreements entered into under this section shall be for a 2-year
			 period.
			4.Definitions
			(a)Johnson Space
			 Center regionThe term
			 Johnson Space Center region means the locality surrounding the
			 Johnson Space Center that contains affected workers.
			(b)Affected
			 WorkerThe term affected worker means any employee
			 of the Johnson Space Center or any individual who works for a contractor of the
			 Johnson Space Center whose job stability is impacted by the programmatic
			 changes to the space exploration program of the National Aeronautics and Space
			 Administration.
			(c)One-Stop Career
			 CenterThe term
			 one-stop career center means a comprehensive office dedicated to
			 helping individuals who are unemployed find new employment that offers training
			 referrals, career counseling, job listings, and similar employment-related
			 services.
			(d)Cooperative
			 AgreementThe term cooperative agreement has the
			 meaning given the term in chapter 63 of title 31, United States Code.
			(e)Eligible
			 Recipient and Comprehensive Economic Adjustment StrategyThe terms eligible recipient
			 and comprehensive economic adjustment strategy have the meanings
			 given the terms in section 3 of the Public Works and Economic Development Act
			 of 1965 (42 U.S.C. 3122).
			5.Authorization of
			 Appropriations
			(a)In
			 GeneralThere are authorized
			 to be appropriated to carry out this Act—
				(1)$40,000,000 for fiscal year 2012;
			 and
				(2)$40,000,000 for
			 fiscal year 2013.
				(b)AllocationOf
			 the amounts appropriated to carry out this Act for each fiscal year—
				(1)the Secretary of
			 Labor may use not more than $10,000,000 for the job training program;
			 and
				(2)the Secretary of
			 Commerce may use not more than $30,000,000 for the economic stability
			 program.
				
